Citation Nr: 0202401	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
of the legs.  

2.  Entitlement to service connection for hypertension (HTN).  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for cuts on the stomach 
and arms.  

5.  Entitlement to service connection for depression 
including as secondary to a service-connected disability.  

6.  Entitlement to an increased rating for hydradenitis, 
axillae, bilateral, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, T. W., W. W., and S. B.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.  

The current appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied each of 
the claims as listed on the title page of this decision.  The 
veteran submitted a notice of disagreement with the RO's 
denial of service connection for an ulcer disorder of the 
legs and the denial of an increased rating for hydradenitis, 
axillae, bilateral.  A statement of the case (SOC) as to 
those issues was issued in December 2000.  In a statement 
received in April 2001, the veteran expressed disagreement 
with the denial of the additional claims in the September 
2000 rating decision.  A SOC as to those issues was provided 
to the veteran in May 2001.  A substantive appeal as to all 
issues is of record.  

The veteran, accompanied by other family members, presented 
oral testimony as to each of the issues on appeal at a 
personal hearing before the undersigned Member of the Board 
at the RO in August 2001, a transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The probative, competent medical evidence of record does 
not show that the veteran currently has an ulcer disorder of 
the legs linked to active service on any basis.  

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has HTN linked to active 
service on any basis.  

3.  The probative, competent medical evidence of record does 
not show that the veteran currently has arthritis linked to 
active service on any basis.  

4.  The probative, competent medical evidence of record does 
not show that the veteran currently has cuts on the stomach 
and arms linked to active service on any basis.  

5.  The probative, competent medical evidence of record does 
not show that the veteran currently has depression which has 
been linked to active service or is causally related to a 
service-connected disability on any basis.  

6.  The veteran's bilateral hydradenitis, axillae, is 
manifested by complaints of pain and tenderness, but the skin 
is intact, and there are no masses beneath the skin.  There 
is no redness or swelling.  


CONCLUSIONS OF LAW

1.  An ulcer disorder of the legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d) 
(2001).  

2.  HTN was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

3.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

4.  Cuts on the stomach and arms were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d) 
(2001).  

5.  Depression was not incurred in or aggravated by active 
service, nor is it proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

6.  The criteria for a rating in excess of 10 percent for 
bilateral hydradenitis, axillae, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.20, 4.118, Diagnostic Code (DC) 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) shows that the 
veteran sustained recurrent abscesses of the armpits between 
December 1976 and January 1977.  Treatment include incisions 
and drainage.  While this history was noted at time of 
separation examination in March 1977, no residuals were 
indicated.  The SMRs are negative for complaints or treatment 
associated with an ulcer condition of the legs, HTN, 
arthritis, cuts on the stomach and arms, and depression.  

Postservice records reflect that the veteran was treated 
shortly after service in July, August, and September 1977 for 
continued problems associated with bilateral hydradenitis.  
In November 1982, the condition was described as fluctuant.  
Service connection for this disorder was granted upon rating 
decision in November 1982 and a 10 percent rating was 
assigned.  

Postservice private and VA clinical and hospital records 
dated from 1985 through 2000 are of record.  These documents 
show that the veteran was treated for various problems over 
the years.  She was hospitalized in 1986 after injuring her 
right knee in an automobile accident.  In 1996, she was 
hospitalized for right leg pain.  It was found that she had 
right leg cellulitis, secondary to venous stasis ulcer 
disease.  It was noted that she had had elevated blood 
pressure readings and had a history of arthritis.  She was 
fitted for support hose in December 1996.  

A private physician reported in a December 1996 statement 
that the veteran was totally disabled secondary to severe 
osteoarthritis of the knees.  

Subsequently dated records show that she was seen in April 
and May 2000 for recurrent problems associated with ulcers of 
the legs.  

Upon examination on May 12, 2000, at the Kirklin Internal 
Medicine Clinic, the veteran had multiple complaints, to 
include pain in her left axilla, depression, leg pain, 
ulceration on her legs, weight gain, decreased ambulatory 
ability, and episodic numbness and tingling in her hands.  As 
to her complaints of pain in the left axilla, the examiner 
noted that the skin in the area where surgery had been 
performed for hydradenitis was intact without redness or 
swelling.  There were no masses beneath the skin.  It was 
noted that the veteran was depressed.  The examiner noted 
that this was due to decreased ambulatory ability.  A history 
of bilateral knee surgeries was indicated, resulting in the 
inability to ambulate well.  The examiner also noted that the 
veteran's weight of 282 pounds caused her a great deal of 
problems with her ankles, and that this made her more 
depressed, because she felt more dependent and less able to 
move around.  The physician prescribed medication for 
depression and recommended that she try to lose weight.  
At a personal hearing in August 2001, the veteran provided 
testimony in support of her claims.  Specifically, she stated 
that she was treated for sores on her legs during service.  
She also reported that when she was pregnant in service, she 
had high blood pressure.  She felt that she had arthritis of 
the arms related to the inservice treatment associated with 
chronic inflammation of the sweat glands under both arms.  
Testimony was provided asserting that her scar associated 
with inservice cesarean births was ragged and rigid, and came 
open a couple of times at the time of her second baby's 
birth.  She associated her depression with problems she had 
during service, to include being a woman, African American, 
and pregnant.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to 
include HTN and arthritis to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

In rating hydradenitis, relative comparison is made to 
eczema, for which a noncompensable rating is assignable when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is assignable with exudation or itching which 
is constant, extensive lesions or marked disfigurement.  

A 50 percent rating is assignable with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant under DC 7806.  No 
other provisions are as applicable for hydradenitis.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45, 630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claims.  The RO, through its issuance of its rating decision, 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate her claims.  That is, she was 
provided with notice of the regulations pertaining to service 
connection and an increased rating for the disabilities at 
issue, a rationale of the denials, and she was notified of 
her appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs and  postservice private and VA 
treatment records.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claims is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of her claims under the new law would 
only serve to further delay resolution of her claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Contrary to the testimony provided at the recent personal 
hearing, the Board's review of the SMRs discloses that they 
are negative for inservice treatment for an ulcer condition 
of the legs, HTN, arthritis, cuts on the stomach and arms, 
and for depression.  While postservice treatment records show 
that she now has a chronic ulcer disorder of the legs, HTN, 
arthritis, and depression, there is no clinical evidence of 
these disorders until many years after service separation.  
Additionally, the veteran's depression is shown to be due to 
her inability to ambulate due to nonservice-connected 
disability.  There is no clinical report that shows any 
chronic disorder associated with alleged cuts on the stomach 
and arms.  (The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997.)  

In addition, there is no evidence that any of the disorders 
at issue are related to service and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board has considered the assertions that the disorders 
are of service origin.  While she is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, she is not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and her period of active 
service, and in the case of depression as secondary to a 
service-connected disability either causally or on the basis 
of aggravation.  

Accordingly, the Board finds that the claims for service 
connection for an ulcer condition of the legs, HTN, 
arthritis, cuts on the stomach and arms, and depression as 
secondary to a service-connected disability, must be denied.  
Simply put, the veteran is not shown, by competent medical 
authority, to have any of the claimed conditions as a result 
of her service on any basis, and with respect to depression, 
as secondary to the service-connected hydradenitis either 
causally or on the basis of aggravation.  See Hickson, Allen, 
supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  


Increased Rating

In this case, the RO has rated the veteran's bilateral 
hydradenitis, axillae, as 10 percent disabling by analogy to 
eczema under DC 7806.  The current 10 percent evaluation 
contemplates the veteran's dermatologic disability with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation 
contemplates the veteran's dermatologic disability with 
exudation or itching constant, extensive lesions, or marked 
disfigurement. The next, and maximum schedular evaluation of 
50 percent under this code contemplates eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

The medical evidence shows that the veteran's dermatologic 
disability is manifested by complaints of pain and 
tenderness, but the skin is intact, and there are no masses 
beneath the skin.  There is no redness or swelling.  

The Board notes that the veteran's symptomatology is 
consistent with a 10 percent disability evaluation under 38 
C.F.R. § 4.118 DC 7806, at the most.

The evidence does not reflect a dermatologic disability 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement to warrant an increased 
rating of 50 percent under 38 C.F.R. § 4.118 DC 7806.  
Rather, in the Board's judgment, the current clinical 
evidence presents a disability picture, which more nearly 
approximates the criteria for the current 10 percent 
evaluation.  38 C.F.R. § 4.7.

Thus, the preponderance of the evidence is negative and 
against the grant of an increased evaluation for bilateral 
hydradenitis, axillae.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
her claim for an evaluation in excess of 10 percent for 
hydradenitis.  Gilbert, supra.


ORDER

Entitlement to service connection for an ulcer condition of 
the legs is denied.  

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for cuts on the stomach and 
arms is denied.  

Entitlement to service connection for depression including as 
secondary to a service-connected disability is denied.  

Entitlement to a rating in excess of 10 percent for 
hidradenitis, axillae, bilateral, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

